Order of disposition, Family Court, Bronx County (Susan Larabee, J.), entered November 3, 1994, which adjudicated respondent a juvenile delinquent upon a finding that he committed acts which, if committed by an adult, would constitute the crimes of rape in the first degree, sodomy in the first degree, unlawful imprisonment in the first degree, sexual abuse in the third degree, and attempted assault in the third degree, and placed him with the Division for Youth for a initial period of 3 years with no credit for time spent in detention and the first 12 months to be in a secure facility, unanimously affirmed, without costs.
The record does not support respondent’s assertion that the presentment agency failed to turn over Rosario materials as required by Family Court Act § 331.4 (1) (a). The cryptic language appearing on the bottom of one of five police informational reports permits no more than mere speculation as to the possible existence of missing notes.
A strong case for restrictive placement was shown here. The crime was violent and predatory; respondent has a record of truancy and escalating criminal conduct; the 12-year-old, slightly built victim sustained physical injuries as a result of the attack; the clinical psychologist thought it highly likely that respondent would continue his predatory ways in light of strong gang involvement and lack of remorse; and both the clinical psychologist and Probation Department recommended a long-term, highly structured placement (see, Family Ct Act § 353.5 [2]; Matter of Katherine W., 62 NY2d 947). As respondent committed a designated felony act, the placement guidelines of Family Court Act § 353.5 (5) (restrictive placement), not section 352.2 (least restrictive available alternative) applied (Family Ct Act § 352.2 [2] [a]). Concur—Rosenberger, J. P., Ellerin, Nardelli, Williams and Tom, JJ.